Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural History
This Office action (under Reissue Control No. 15/387,939) addresses original U.S. Application No. 13/905,819 (hereinafter the "'819 Application) issuing as U.S. Patent No. 8,918,086 B2 to Thange on Dec. 23, 2014.  Based upon review of the '819 Application, the application was filed on May 30, 2013.  The '819 Application also claims domestic priority to Provisional applications filed on Nov. 29, 2012 and Dec. 3, 2012.  
The Thange patent issued with original claims 1-30.  
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the Bae patent is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.
The present reissue application was filed Dec. 22, 2016 as a reissue application of the Thange patent.
A Preliminary Amendment, filed concurrently with the reissue application, amends independent claim 1, amends dependent claims 3, 4, 6, and adds independent claim 31.  
A non-final Office action was mailed October 7, 2019 rejecting claims 1-31.
In response, the Applicant filed on Amendment on Jan. 7, 2020 further amending claims 27-31.
	A final Office action was mailed February 18, 202 rejecting claims 1-31.
In response, the Applicant filed an after-final amendment and accompanying arguments (hereinafter the “After-final Amendment”) on April 20, 2020.

In response, the Applicant filed an RCE on May 8, 2020 and accordingly, said After-final Amendment was entered.
A Quayle Office action was mailed October 1, 2021 stating the instant application was in condition for allowance except for formal matters regarding a lack of explanation of support for the claim amendment as required by 37 CFR 1.173(c).  The Examiner stated that said, entered After-Final Amendment generally appeared to be supported by the specification of the Thange patent, but that the Examiner cannot waive Rule 1.173(c).
In response, the Applicant filed a Response to the Quayle Action on November 30, 2021 pointing out written description support for said After-final Amendment.
The Response to the Quayle Action has been considered, as discussed below.  

Response to Quayle Action
The Examiner finds that the Applicant in response to said Quayle Office action has pointed out with particularity the written description support from the Thange specification for said After-final Amendment in accordance with Rule 1.173(c).  Thus, the claims are in condition for allowance.








Allowable Subject Matter and Reasons for Allowance
All pending claims 1-31 are allowed for the reasons explained in said Quayle Office action, mailed October 1, 2021.

Reissue Reminders
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Thange patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required.  See MPEP § 1414.01.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri., 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee:
/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992